DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rocamora et al, US 7495574 [Rocamora] in view of Link, US 3956721.
Regarding claim 1, Rocamora discloses (figs.1-6) an apparatus (400) comprising:
a high-voltage module (405, 505) comprising:
a current interrupter (591);
an actuation system coupled to the current interrupter (591);
a sensor system (580); and
a terminal configured to electrically connect to an external electrical device [col.8, lines 29-30];
a user interface (410); and
where, in operational use, the user interface (410) is grounded (or low voltage) and the high-voltage module (405, 505) is at a system voltage (operating voltage).
Rocamora fails to explicitly disclose an electrically insulating assembly between the user interface and the high-voltage module.
Link discloses (figs.1-13) a high voltage fault interrupter (5) where an electrically insulating assembly (44) is between a user interface (16) and a high-voltage module (10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Roccmora, with the teaching of the electrically insulating assembly of Link, thereby providing insulation between the high voltage portion and the low voltage or grounded section, thus ensuring safe manual operation of the device for maintenance personnel.
Regarding claim 2, Rocamora further discloses where the user interface (410) does not surround the high-voltage module (405, 505).
Regarding claim 3, Link further discloses where the electrically insulating assembly (44), the user interface (16), and at least a portion of the high-voltage module (10) are arranged along a longitudinal axis of the apparatus (5); and the electrically insulating assembly (44) extends along the longitudinal axis.
Regarding claim 4, Rocamora further discloses where the user interface (410) comprises:
a tank (507); and
a manual operating mechanism (586) on an exterior of the tank (507).
Regarding claim 5, Rocamora further discloses where the user interface (410) further comprises: an indicator (410a), where the indicator (410a) produces a perceivable indication related to a status of the current interrupter (591).
Rocamora fails to explicitly disclose the indicator on the exterior of the tank.
Link further discloses an indicator (98, via 105) on an exterior of a tank (12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Roccmora, with the teaching of Link, thereby providing visual indication of the status of the device.
Regarding claim 6, Rocamora further discloses where the user interface (410) comprises a visible indicator (410a) configured to produce an indication related to a status of the current interrupter (591), and the indication is visually perceivable from an exterior of the apparatus (400).
Regarding claim 7, Rocamora further discloses where the circuit interrupter (591) comprises a vacuum interrupter (590).
Regarding  claim 8, Link further discloses where the vacuum interrupter (14) comprises:
a stationary electrical conductor  (26) electrically connected to a stationary conductor (22), and
a moving electrical conductor (20) electrically connected to a moving conductor (24); and the electrically insulating assembly (44) comprises an electrically insulating operating rod (44) mechanically coupled to the moving electrical conductor (20).
Regarding claim 9, Link further discloses where the electrically insulating operating rod (44) is mechanically coupled to the moving electrical conductor (20) by a spring (48).
Regarding claims 10 and 11, Rocamora further discloses where the sensor system (580) comprises a current transformer [col.8, line 2], of claim 10; and where the sensor system (580) comprises a Rogowski coil [col.9, line 9], of claim 11.
Regarding claim 12, Rocamora further discloses where the high-voltage module (405, 505) further comprises an electronic control [col.7, lines 53-54].
Regarding claim 13, Rocamora further discloses where the sensor system (580) comprises an energy harvesting device (CT), and the electronic control [col.7, lines 53-54] is powered by the sensor system (Rogowski coils) [col.9, lines 45-49].
Regarding claim 14, Rocamora further discloses where the sensor system (580) configured to measure an electrical quantity of the current interrupter (591), and to provide an indication of the measured electrical quantity to the electronic control; and the electronic control is configured to determine whether a fault condition exists based on the indication [col.10, lines 10-23].
Regarding claim 15, Rocamora further discloses an insulating housing (outer casing or enclosure), and where the high-voltage module (including vacuum interrupter, 590) is inside the insulating housing (outer casing or enclosure) [see fig.5].
Regarding claim 16, Link further discloses where the insulating housing (12) is configured to mechanically connect to and disconnect from a second insulating housing (35) such that the switching apparatus (5) is a modular apparatus, and the electrically insulating assembly (44) is inside the second insulating housing (35).
Regarding claim 17,Rocamora further discloses  where the system voltage is 15 kilovolts (kV) or higher (34.5kV) [col.3, lines 61-64].
Regarding claim 19, Rocamora further discloses an indication system (410a) configured to provide an indication of a status of the current interrupter (591).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rocamora and Link and further in view of Sharp, US 3597556.
Regarding claim 18, Rocamora and Link fail to disclose wherein the electrically insulating assembly comprises a plurality of electrically insulating rods.
Sharp discloses (figs.1-3) a vacuum interrupter (10) where an electrically insulating assembly comprises a plurality of electrically insulating rods (32, 36, 41, 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Roccmora, with the teaching of Sharp thereby providing a circuit breaker which can closed against maximum rated closing currents by a closing mechanism which, by itself, is insufficiently powerful to close the circuit breaker against such maximum rated currents.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Link.
Regarding claim 20, Link discloses (figs.1-13) a modular switching apparatus (5) comprising:
a current interrupter (14);
an interrupter housing (28) that surrounds the current interrupter (14);
an electrically insulating operating rod (44) configured to control a state of the current interrupter (14);
an operating housing (12) that surrounds the electrically insulating operating rod (44); and
a user interface (16), where the interrupter housing (28) and the operating housing (12) are removably connected to each other and the user interface (16) is configured for connection to the interrupter housing (28) or the operating housing (12).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zunick, Kowalyshen et al, Huo et al, Gerovac et al and Harvey et al are examples of current interrupters comprising high voltage modules, electrically insulating assemblies between user interfaces, configured similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833